Electronically Filed
                                                       Supreme Court
                                                       SCWC-14-0000801
                                                       09-JUN-2017
                                                       02:10 PM



                            SCWC-14-0000801


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I



                              GINA GILLUM,

                    Petitioner/Appellant-Appellant,


                                  vs.


          STATE OF HAWAI'I, DEPARTMENT OF HUMAN SERVICES,

                   Respondent/Appellee-Appellee.



          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

               (CAAP-14-0000801; CIV. NO. 13-1-0532)


         ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI

(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)


           Petitioner/Appellant-Appellant’s Application for Writ


of Certiorari, filed on April 28, 2017, is hereby rejected. 


           DATED:   Honolulu, Hawai'i, June 9, 2017.

                                   /s/ Mark E. Recktenwald


                                   /s/ Paula A. Nakayama


                                   /s/ Sabrina S. McKenna 


                                   /s/ Richard W. Pollack


                                   /s/ Michael D. Wilson